Title: From Thomas Jefferson to John Jay, 22 September 1787
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Sep. 22. 1787.

When I had the honor of addressing you this morning, intelligence was handing about which I did not think well enough authenticated to communicate to you. As it is now ascertained, I avail myself of the chance that another post may yet reach Havre before the departure of the packet. This will depend on the wind which has for some days been unfavorable. I must premise that this court about 10. days ago declared, by their Chargé des affaires in Holland, that if the Prussian troops continued to menace Holland with an invasion, his Majesty was determined, in quality of ally, to succour that province. An official letter from the Hague, of the 18th. inst. assures that the Prussian army entered the territory of Holland on the 15th. that most of the principal towns had submitted, some after firing a gun or two, others without resistance: that the Rhingrave de Salm had evacuated Utrecht, with part of the troops under his command, leaving behind him 144. peices of cannon, with great warlike stores: that the standard of Orange was hoisted every where: that no other cockade could be worn at the Hague: that the States general were to assemble that night for reinstating the Stadtholder in all his rights. The letter concludes ‘we have this moment intelligence that Woerden has capitulated, so that Amsterdam remains without defence.’ So far the letter. We know otherwise that Monsr. de St. Priest, who had set out on his embassy to the Hague, has stopped at Antwerp, not chusing to proceed further till new orders. This court has been completely deceived, first by it’s own great desire to avoid a war, and secondly by calculating that the king of Prussia would have acted on principles of common sense, which would surely have dictated that a power, lying between the jaws of Russia and Austria, should not separate itself from France, unless indeed he had assurances of dispositions in those two powers which are not supposed to exist. On the contrary I am persuaded that they ask the alliance of France, whom we suppose to be under hesitations between her reluctance to abandon the Turks, her jealousy of increasing, by their spoils, the power of the two empires, and her inability to oppose them. If they cannot obtain her alliance, they will surely join themselves to England and Prussia.
Official advices are received that the first division of the Russian army has passed the Borysthenes into the Polish Ukraine and is marching towards the frontiers of Turkey.—Thus we may consider  the flames of war as completely kindled in two distinct parts of this quarter of the globe, and that tho’ France and England have not yet engaged themselves in it, the probabilities are that they will do it. I have the honor to be with the most perfect esteem and respect Sir Your most obedient & most humble servant,

Th: Jefferson

